Opinion issued May 24, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00412-CV
———————————
In re Anne E. Kennedy, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Attorney
Anne E. Kennedy has filed a petition for writ of mandamus, requesting that this
Court compel the trial court to grant her motion to withdraw as counsel of
record in the underlying case.[1] 
          We deny
the petition for writ of mandamus, and we deny the request for a
stay of trial proceedings.    
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
 




[1]
          The underlying case was pending
initially as Flooring Services of Texas
et al. v. Waterhill Companies Ltd. et al., No. 2008-09879, in the 129th
District Court of Harris County, Texas. 
The case has been transferred to the 215th District Court of Harris County,
Texas, the Honorable Steven E. Kirkland presiding.